 



EXHIBIT 10.12
Court File No. 02-CL-4605
ONTARIO
SUPERIOR COURT OF JUSTICE
COMMERCIAL LIST

         
THE HONOURABLE SENIOR REGIONAL

JUSTICE WINKLER
  )
)
)   TUESDAY, THE 27 DAY

OF JUNE, 2006
 
       
BETWEEN
       

LESLIE FROHLINGER
Plaintiff
- and-
NORTEL NETWORKS CORPORATION, JOHN ANDREW ROTH,
FRANK DUNN, F. WILLIAM CONNER, CHAHRAM BOLOURI,
WILLIAM R. HAWE and DELOITTE & TOUCHE LLP
Defendants
Proceedings under the Class Proceeding Act, 1992
ORDER
     THIS MOTION made by the Plaintiff for an Order certifying this action as a
class proceeding for the purpose of settlement, approving the notice to class
members and other declaratory relief was heard this day at the Court House, 361
University Avenue, Toronto, Ontario.
     ON READING the materials filed, including the Settlement Agreement (defined
herein), and on hearing the submissions of counsel for the Plaintiff and counsel
for the Defendants:

1.   THIS COURT ORDERS AND DECLARES that for the purposes of this Order the
following definitions apply and are incorporated into this Order:

 



--------------------------------------------------------------------------------



 



  (a)   “British Columbia Action” means the proceeding in the Supreme Court of
British Columbia, Jeffery et al v. Nortel Networks Corporation et al., Court
File No. S0151590, Vancouver Registry;     (b)   “British Columbia Class” means
all persons and entities, except Excluded Persons who, while resident in British
Columbia at the time, purchased Nortel common stock or call options on Nortel
common stock or wrote (sold) put options on Nortel common stock during the
Class Period;     (c)   “British Columbia Court” means the Supreme Court of
British Columbia;     (d)   “Claims Administrator” means the entity approved by
this Court pursuant to paragraph 11 to administer the Settlement;     (e)  
“Class Members” means members of the British Columbia Class, the Ontario
National Class, the Quebec Class and the U.S. Global Class;     (f)  
“Class Period” means the period of time between October 24, 2000 through
February 15, 2001, inclusive;     (g)   “Courts” means the Ontario Court, the
British Columbia Court, the Quebec Court and the U.S. Court;     (h)  
“Defendants” means the persons and entities named as defendants in the Ontario
National Action;     (i)   “Escrow Agents” has the meaning set forth in the
Stipulation;     (j)   “Excluded Persons” means Nortel and the Individuals,
members of any of the Individuals’ immediate families, any entity in which
Nortel or any of the Individuals has a controlling interest or is a parent or
subsidiary of or is controlled by Nortel, and the officers, directors,
affiliates, legal representatives, heirs, predecessors, successors or assigns of
any of Nortel and the Individuals;     (k)   “Gross Cash Settlement Fund” has
the meaning set forth in the Stipulation;     (l)   “Gross Settlement Shares”
means 314,333,875 shares of common stock of Nortel to be issued by Nortel,
pursuant to the Settlement, as may be adjusted in accordance with paragraph 4(d)
of the Stipulation;     (m)   “Individuals” means Clarence Chandran, Frank Dunn
and John Andrew Roth;     (n)   “Nortel” means the Defendant, Nortel Networks
Corporation;     (o)   “Nortel I Actions” means the Ontario National Action, the
Quebec Action, the British Columbia Action and the U.S. Action;     (p)  
“Nortel I Defendants” means the Defendants and Clarence Chandran;

2



--------------------------------------------------------------------------------



 



  (q)   “Notice” means the notice to the classes in the Nortel I Actions
substantially in the form attached as Schedule “B” to this Order;     (r)  
“Notice Plan” means the plan for the publication and dissemination of the
Notice, Publication Notice and Proof of Claim by the Claims Administrator,
attached as Schedule “D” to this Order;     (s)   “Ontario National Action”
means this proceeding which raises claims in the nature of negligence, negligent
and/or reckless misrepresentation, and alleges breaches of the Canada Business
Corporations Act, Competition Act and Ontario Securities Act, for which relief
is sought through an award of damages;     (t)   “Ontario National Class” means
the class certified for the purpose of settlement in the Ontario National Action
pursuant to paragraph 3 of this Order;     (u)   “Ontario National
Class Counsel” means Rochon Genova LLP and Lerners LLP;     (v)   “Ontario
National Class Counsel Fees” means the fees, disbursements, costs, GST, and
other applicable taxes or charges of Ontario National Class Counsel;     (w)  
“Ontario National Class Member” means a member of the Ontario National Class who
does not opt out of the Ontario National Class in the manner set forth in this
Order;     (x)   “Proof of Claim” means the form substantially in the form
attached as Schedule “C” to this Order;     (y)   “Publication Notice” means the
summary notice of certification and proposed settlement, and of the hearing of
the Settlement Approval Motion, substantially in the form attached as Schedule
“E” to this Order;     (z)   “Quebec Action” means the proceeding in the
Superior Court of Quebec (District of Montreal), Association de Protection des
Epargnants et Investisseurs du Québec v. Corporation Nortel Networks, No:
500-06-000126017;     (aa)   “Quebec Class” means all persons, except Excluded
Persons who, while resident in Quebec at the time, purchased Nortel common stock
or call options on Nortel common stock or wrote (sold) put options on Nortel
common stock during the Class Period;     (bb)   “Quebec Court” means the
Superior Court of Quebec;     (cc)   “Released Parties” means any and all of the
Nortel I Defendants, their past or present subsidiaries, parents, principals,
affiliates, general or limited partners or partnerships, successors and
predecessors, heirs, assigns, officers, directors, agents, employees, attorneys,
advisors, investment advisors, investment bankers, underwriters, insurers,
co-insurers, re-insurers, accountants, auditors, consultants,

3



--------------------------------------------------------------------------------



 



administrators, executors, trustees, personal representatives, immediate family
members and any person, firm, trust, partnership, corporation, officer, director
or other individual or entity in which any Nortel I Defendant has a controlling
interest or which is related to or affiliated with any of the Nortel I
Defendants, and the legal representatives, heirs, executors, administrators,
trustees, successors in interest or assigns of the Nortel I Defendants;

  (dd)   “Representative Plaintiffs” means, collectively, the representative or
lead plaintiffs in each of the Nortel I Actions;     (ee)   “Settled Claims”
means any and all claims, debts, demands, rights or causes of action, suits,
matters, and issues or liabilities whatsoever (including, but not limited to,
any claims for damages, interest, attorneys’ fees, expert or consulting fees,
and any other costs, expenses or liability whatsoever), whether based on United
States or Canadian federal, state, provincial, local, statutory or common law or
any other law, rule or regulation, whether fixed or contingent, accrued or
unaccrued, liquidated or unliquidated, at law or in equity, matured or
un-matured, whether class or individual in nature, including both known claims
and Unknown Claims, (i) that have been asserted in any of the Nortel I Actions
against any of the Released Parties, or (ii) that could have been asserted in
any forum by the Class Members in the Nortel I Actions, or any of them, against
any of the Released Parties, that arise out of or are based upon the
allegations, transactions, facts, matters or occurrences, representations or
omissions involved, set forth, or referred to in the Nortel I Actions and that
relate to the purchase of Nortel common stock or call options or the sale of
Nortel put options during the Class Period or (iii) any oppression or other
claims under the Business Corporations Act, R.S.C. 1985, c. C-44, as amended,
that arise out of or are based upon the allegations, transactions, facts,
matters or occurrences, representations or omissions, set forth or referred to
in the Nortel I Actions. “Settled Claims” does not mean or include claims, if
any, against the Released Parties arising under the United States Employee
Retirement Income Security Act of 1974, as amended, 29 U.S.C. § 1001, et seq.
(“ERISA”) that are not common to all Class Members and which ERISA claims are
the subject of an action pending before the Judicial Panel on Multidistrict
Litigation, denominated In re Nortel Networks Securities and “ERISA” Litigation,
MDL Docket No. 1537. “Settled Claims” further does not include: (a) the action
in Rohac et al v. Nortel Networks et al, Ontario Superior Court of Justice,
Court File No. 04-CV-3268; and (b) the application brought in Indiana Electrical
Workers Pension Trust Fund IBEW and Laborers Local 100 and 397 Pension Fund v.
Nortel Networks Corporation, Ontario Superior Court of Justice, Court File
No. 49059, for leave pursuant to the Canada Business Corporations Act to
commence a representative action in the name of and on behalf of Nortel against
certain of the Released Parties;     (ff)   “Settlement Agreement” means the
Settlement Agreement and Confirmation of Stipulation and Agreement of
Settlement, including the Stipulation attached thereto, entered into between the
Plaintiff herein and Nortel, through their counsel dated June 20, 2006, which is
attached to this Order as Schedule “A”;

4



--------------------------------------------------------------------------------



 



  (gg)   “Settlement” means the proposed settlement of the Nortel I Actions
pursuant to the terms set forth in the Settlement Agreement adopting and
ratifying the Stipulation;     (hh)   “Settlement Approval Motion” means the
motion for final approval of the Settlement by this Court to be heard at the
date, time and location described in paragraph 6 of this Order;     (ii)  
“Stipulation” means the Stipulation and Agreement of Settlement attached to the
Settlement Agreement as Schedule “A”;     (jj)   “Supplemental Agreement” means
the agreement referred to in paragraph 23 of the Stipulation setting forth
certain conditions under which the Settlement may be terminated by Nortel if
potential Class Members who purchase in excess of a certain number of Nortel
common stock or options on Nortel common stock during the Class Period exclude
themselves from the Class;     (kk)   “Unknown Claims” means any and all Settled
Claims which any of the Representative Plaintiffs, or Class Members does not
know or suspect to exist in his, her or its favour at the time of the release of
the Released Parties, which if known by him, her or it might have affected his,
her or its decision(s) with respect to the Settlement;     (ll)   “U.S. Action”
means the proceeding in the U.S. Federal District Court for the Southern
District of New York, Consolidated Civil Action No. 2001-CV-1855 (RMB),
certified by that Court as a class action on September 5, 2003;     (mm)   “U.S.
Court” means the U.S. Federal District Court for the Southern District of New
York;     (nn)   “U.S. Global Class” means all persons, except Excluded Persons,
who purchased Nortel common stock or call options on Nortel common stock or
wrote (sold) put options on Nortel common stock (collectively, “Nortel
Securities”) during the Class Period, and who suffered damages thereby,
including, but not limited to, those persons or entities who traded in Nortel
Securities on the New York Stock Exchange and/or the Toronto Stock Exchange.
Excluded from this class are any putative class members who previously requested
exclusion in response to a notice dated March 10, 2004 that was mailed to
members of this class beginning on April 12, 2004 notifying them of the pendency
of the U.S. Action.

2.   THIS COURT ORDERS that the Ontario National Action be certified as a class
proceeding for the purpose of settlement.

5



--------------------------------------------------------------------------------



 



3.   THIS COURT ORDERS that the Ontario National Class be defined as:

All persons and entities, except Excluded Persons and members of the British
Columbia Class and the Quebec Class, who, while resident in Canada at the time,
purchased Nortel common stock or call options on Nortel common stock or wrote
(sold) put options on Nortel common stock during the Class Period.

4.   THIS COURT ORDERS that Leslie Frohlinger be and is hereby appointed as the
representative plaintiff for the Ontario National Class.   5.   THIS COURT
ORDERS that the Ontario National Action is certified as a class proceeding for
the purpose of settlement on the basis of the following common issue:

Did Nortel make false or misleading statements or omissions concerning its
financial performance or its revenue and earnings guidance during the
Class Period?

6.   THIS COURT ORDERS that the Settlement Approval Motion and the motion by
Ontario National Class Counsel for approval of Ontario National Class Counsel
Fees shall be heard by this Court on a date to be set by the Registrar,
approximately 90 days from the date set herein for the mailing of the notice, at
the Court House at 361 University Avenue, Toronto, Ontario.   7.   THIS COURT
ORDERS that each potential member of the Ontario National Class who elects to
opt out of the Ontario National Class must do so by writing a letter, signed by
such person, clearly requesting exclusion and indicating the name, address and
telephone number of the person seeking to opt out and the date(s), price(s), and
number(s) of shares of all purchases of Nortel common stock or call options on
Nortel common stock and of all put options of Nortel common stock written
(sold) during the Class Period, and sending it by first class mail post marked
no later than 60 days after the date set herein for mailing of the notice, to
the address indicated in the Notice.

6



--------------------------------------------------------------------------------



 



8.   THIS COURT ORDERS that any potential member of the Ontario National Class
who does not opt out in accordance with paragraph 7 of this Order shall be bound
by any future Orders in the Ontario National Action, and shall be bound by the
terms of the Settlement if approved by each of the Courts in each of the Nortel
I Actions.   9.   THIS COURT ORDERS that potential members of the Ontario
National Class who, prior to the date of this Order, opted out of, or requested
exclusion from, the U.S. Action will be members of the Ontario National Class
and shall be bound by any future Orders in the Ontario National Action and by
the terms of the Settlement, unless they opt out of the Ontario National Class
in accordance with paragraph 7 of this Order.   10.   THIS COURT ORDERS that any
potential member of the Ontario National Class who opts out of the Ontario
National Class in accordance with paragraph 7 of this Order may no longer
participate in the Settlement or any continuation of the Nortel I Actions, shall
not be entitled to file a Proof of Claim as provided in paragraph 20 of this
Order, shall not be entitled to receive any payment out of the Settlement and
shall not be entitled to object to the approval of the Settlement as provided in
paragraph 22 of this Order.   11.   THIS COURT ORDERS that The Garden City
Group, Inc is hereby appointed and approved as the Claims Administrator, and
shall be subject to the jurisdiction of this Court for all matters relating to
the Ontario National Action, including the administration, interpretation,
effectuation or enforcement of the Settlement Agreement and this Order.   12.  
THIS COURT ORDERS that the Escrow Agents, acting in their capacity as escrow
agents, shall be subject to the jurisdiction of this Court in respect of the
Gross Cash Settlement Fund.   13.   THIS COURT ORDERS that the form and content
of the Notice, substantially in the form attached hereto as Schedule “B”, is
hereby approved.

7



--------------------------------------------------------------------------------



 



14.   THIS COURT ORDERS that the form and content of the Proof of Claim form,
substantially in the form attached hereto as Schedule “C”, is hereby approved.  
15.   THIS COURT ORDERS that the plan of dissemination of the Notice
substantially in the manner described in the Notice Plan attached to this Order
as Schedule “D” is hereby approved.   16.   THIS COURT ORDERS that upon approval
of the Notice and the Proof of Claim and the appointment of The Garden City
Group, Inc. as the Claims Administrator by the Courts, the Claims Administrator
shall cause the Notice and the Proof of Claim, substantially in the forms
attached as Schedules “B” and “C” to this Order, to be mailed, by first class
mail, postage prepaid, on or before 14 days after entry of the last order by any
of the Courts in the Nortel I Actions and the Nortel II Actions (as defined in
the Stipulation) approving the notice applicable to that proceeding, to all
members of the Ontario National Class who can be identified with reasonable
effort, in accordance with the Notice Plan.   17.   THIS COURT ORDERS that
additional copies of the Notice shall be made available to any record holder
requesting such for the purpose of distribution to beneficial owners, and such
record holders shall be reimbursed from the Gross Settlement Fund (as defined in
the Stipulation), upon receipt by the Claims Administrator of proper
documentation, for the reasonable expense of sending the Notice and Proof of
Claim to beneficial owners.   18.   THIS COURT ORDERS that Ontario National
Class Counsel shall, at or before the hearing of the Settlement Approval Motion,
file with the Court proof of mailing of the Notice and Proof of Claim.   19.  
THIS COURT ORDERS that the form of Publication Notice in substantially the form
and content attached hereto as Schedule “E” is hereby approved, and directs that
Claims

8



--------------------------------------------------------------------------------



 



Administrator shall cause the Publication Notice to be published in accordance
with the Notice Plan, which publication shall begin within ten (10) days of the
mailing of the Notice, and Ontario National Class Counsel shall, at or before
the hearing of the Settlement Approval Motion, file with this Court proof of the
publication of the Publication Notice.

20.   THIS COURT ORDERS that in order to be entitled to participate in the Net
Settlement Fund (as defined in the Stipulation), each Ontario National
Class Member shall take the following actions and be subject to the following
conditions:

  (a)   A properly executed Proof of Claim, substantially in the form attached
hereto as Schedule “C”, must be submitted to the Claims Administrator, at the
Post Office Box indicated in the Notice, postmarked not later than 120 days
after the date set herein for the mailing of the notice. Such deadline may be
further extended by order of this Court.     (b)   Each Proof of Claim shall be
deemed to have been submitted when postmarked (if properly addressed and mailed
by first class mail, postage prepaid) provided such Proof of Claim is actually
received prior to the motion for an order of this Court approving distribution
of the Net Settlement Fund (as defined in the Stipulation).     (c)   Any Proof
of Claim submitted in any other manner shall be deemed to have been submitted
when it was actually received at the address designated in the Notice.

21.   THIS COURT ORDERS that the Proof of Claim submitted by each Ontario
National Class Member must satisfy the following conditions:

  (a)   it must be properly completed, signed and submitted in a timely manner
in accordance with the provisions of the preceding paragraph;     (b)   it must
be accompanied by adequate supporting documentation for the transactions
reported therein, in the form of broker confirmation slips, broker account
statements, an authorized statement from the broker containing the transactional
information found in a broker confirmation slip, or such other documentation as
is deemed adequate by the Claims Administrator;     (c)   if the person
executing the Proof of Claim is acting in a representative capacity, a
certification of his current authority to act on behalf of the Ontario National
Class Member must be included in the Proof of Claim; and

9



--------------------------------------------------------------------------------



 



  (d)   the Proof of Claim must be complete and contain no material deletions or
modifications of any of the printed matter contained therein and must be signed
under penalty of perjury.

22. THIS COURT ORDERS that, as part of the Proof of Claim, each Ontario National
Class Member shall submit to the jurisdiction of this Court with respect to the
claim submitted, and shall (subject to the approval of the Settlement by the
Courts) release all Settled Claims against the Released Parties.
23. THIS COURT ORDERS that Ontario National Class Members who wish to file with
the Court an objection or comment to the Settlement or to the approval of
Ontario National Class Counsel Fees shall deliver a written submission to the
Claims Administrator at the address indicated in the Notice, no later than
60 days after the date set herein for the mailing of the notice, and the Claims
Administrator shall file all such submissions with the Court prior to the
hearing of the Settlement Approval Motion.
24. THIS COURT ORDERS that if (a) the Settlement is terminated by Nortel
pursuant to the Supplemental Agreement and paragraph 26 of the Stipulation;
(b) any specified condition to the Settlement set forth in the Stipulation is
not satisfied and any of the Representative Plaintiffs or Nortel elect(s) to
terminate the Settlement as provided in paragraph 25 in the Stipulation; or
(c) is terminated pursuant to paragraph 27 of the Stipulation, then: (i) this
Order, including the certification of the action as a class proceeding for the
purpose of settlement, shall be set aside and be of no further force or effect,
and without prejudice to any party; (ii) each party to the Ontario National
Action shall be restored to his, her or its respective position in the
litigation as it existed immediately prior to the execution of the Settlement
Agreement; and (iii) this Action shall be decertified as a class proceeding
pursuant to Section 10 of the Class Proceedings Act, 1992, without prejudice to
the Plaintiff’s ability to reapply for certification.

10



--------------------------------------------------------------------------------



 



25. THIS COURT ACKNOWLEDGES having been notified that a determination of
fairness of the Settlement at the Settlement Approval Hearing will be relied
upon by Nortel for an exemption, pursuant to Section 3(a)(10) of the United
States Securities Act of 1933, as amended, 15 U.S.C. § 77c(a)(1), to enable the
Gross Settlement Shares to be distributed to Class Members, and to counsel for
the Representative Plaintiffs as may be awarded by the respective Courts,
without registration and compliance with the prospectus delivery requirements of
U.S. securities laws.

26. THIS COURT DECLARES that Schedule “A” hereto satisfies the requirements of
subsections 8(1)(c) and (d) of the Class Proceedings Act, 1992.

     
 
                      /s/ Winkler
 
   
 
   
 
  entered at/inscrit a toronto
 
  on/book no:
 
  Le/dans le registre no.:
 
   
 
  jul 07 2006
 
   
 
  per/par:

     
 
  Tara Stead
 
  Registrar, Superior Court of Justice

11



--------------------------------------------------------------------------------



 



                LESLIE FROHLINGER       NORTEL NETWORKS CORPORATION     Court
File No: 02-CL-4605     and           Plaintiff       et al              
Defendants              
 
             
 
            ONTARIO
 
            SUPERIOR COURT OF JUSTICE
 
             
 
            Proceeding commenced at Toronto
 
             
 
             
 
             
 
            O R D E R
 
             
 
             
 
             
 
             
 
             
 
             

12